Citation Nr: 1517039	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-22 534	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to special monthly pension (SMP).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran does not have a single disability rated as 100 percent disabling, and he is not housebound due to his disabilities.

2.  The Veteran is not blind or nearly blind, is not institutionalized in a nursing home on account of physical or mental incapacity, is not bedridden, and does not require the regular aid and assistance of another to perform the routine activities of daily living.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly pension benefits by reason of being permanently housebound have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.351 (2014).

2.  The criteria for entitlement to special monthly pension benefits based on the need for aid and attendance of another person have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.

VA also has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file includes post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

In an April 2011 statement, the Veteran reported that he needed help getting in and out of a bathtub.  An April 2011 Aid and Attendance Examination indicated that the Veteran needed assistance bathing.  He was able to prepare his own meals.  He was not legally blind and did not require nursing care.  He was able to feed himself and to manage his own financial affairs.  He spent twelve hours a night in bed and no hours during the day.  He had limitations of motion of the spine and the lower extremities.  He had no restrictions on his ability to leave his home.

In August 2011, the Veteran underwent a VA examination in conjunction with this claim.  This examiner found that the Veteran was not bedridden or currently hospitalized and he was able to travel beyond his domicile.  The Veteran reported that most of his day was spent napping or watching television.  Sometimes he would go outside for a walk alone with the help of a walker or cane.  He did not use an orthopedic or prosthetic aid.  His ability to ambulate was never affected by imbalance.  He denied dizziness or memory loss, but he did state that the medicine he took for his back pain and to sleep made him a little off balance at night when he woke up to urinate.  He reported that he was unable to bath on his own, specifically stating that his girlfriend had to help him get in the bathtub.  His gait was normal.  This examiner found that the Veteran could walk without the assistance of another person for up to a few hundred yards.  He used a cane or walker to ambulate.  His ability to leave home was unrestricted.  The Veteran did not have limitation or deformity of the cervical or thoracolumbar spine.  The function of his extremities was normal.  The Veteran was walking with the help of a cane but was able to walk without it during the exam.  The Veteran's back and knee conditions affected his mobility but he is able to walk around the house and go outside.  He did not drive a vehicle due to pain in the lower back.  He needs help with getting in and out of the bath tub, but he can feed himself, dress and undress, groom, and use a toilet without any assistance.

The Veteran had had an aid visit his home twice a week since June 2012 to help with housework and personal care.  See August 2013 VA Form 9.  This was prescribed by his VA doctor and was paid for by VA.  See Summaries of VA Payments.

A March 2014 Aid and Attendance Examination indicated that the Veteran was unable to prepare his own meals and needed assistance bathing.  He was not legally blind and did not require nursing care.  He was able to feed himself and to manage his own financial affairs.  He spent eight hours a night in bed and three hours during the day.  He had limitations of motion of the spine and the lower extremities and required an assistive device to ambulate one block.  He was able to leave his house whenever he wanted.

In July 2014, the Veteran underwent a VA examination in conjunction with this claim.  This examiner found that the Veteran was not bedridden or currently hospitalized and he was able to travel beyond his domicile.  The Veteran reported that his chronic back pain limited his mobility and activity.  He usually sat on the front porch or watched television, but he did go to church and sometimes to friends' homes.  He was unable to drive himself due to concerns that his pain medication would impair his driving or possibly cause an accident.  He did not use an orthopedic or prosthetic aid.  His ability to ambulate was occasionally (less than once a week) affected by imbalance.  He was able to perform all self-care function.  He denied dizziness or memory loss and no other body parts or system impairments affected his ability to protect himself from the daily environment.  His gait was slightly antalgic but he ambulated without assistance from others.  He used a walker or cane for long distances but he was ambulatory in the examination room without any assistance at all and without any indication of instability.  This examiner found that the Veteran could walk without the assistance of another person for up to a few hundred yards.  He used a cane or walker to ambulate.  His ability to leave home was unrestricted.  The Veteran's motion of the thoracolumbar spine was limited to 30 degrees of flexion.  He did not have cervical spine limitation or deformity.  The function of his extremities was normal.  The Veteran reported having a home health aide come to his home twice a week to assist with house cleaning/tasks around the home.  He was able to perform activities of daily living (ADL) independently but reported that his chronic low back issues impaired his mobility.  The Veteran ambulated into the facility/examination area (a distance at least 500 yards) with the assistance of a walker only.  Based on this examination, the examiner opined that it was less likely than not that the Veteran required the assistance of another person with activities of daily living.  While the Veteran reported an inability to perform certain tasks such as cleaning the house, mowing the grass, or performing heavy labor, he did not require assistance with routine daily ADL's such as self-feeding, toileting, dressing, ambulation, or bathing.

Analysis

The Veteran was granted pension benefits in June 2009.  He is now seeking entitlement to additional allowance for special monthly pension (SMP) benefits based on the need for regular aid and attendance or by reason of being housebound.  See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.351, 3.352. 

A veteran may receive special monthly special monthly pension either by reason of being housebound or based on the need for regular aid and attendance, but may not receive both simultaneously; regular aid and attendance is the greater monetary award.  See 38 U.S.C.A. § 1521(d), (e); 38 C.F.R. § 3.351(d).

With regard to housebound status, the threshold statutory requirement is that the veteran must have a single permanent disability rated at 100 percent.  However, in this case, the Veteran does not have a single nonservice-connected disability rated as 100 percent disabling.  Absent a single disability rated as 100 percent disabling, based on the applicable statute and regulation, the basic requirements for special monthly pension on the account of being housebound have not been met.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).

Moreover, the evidence of record shows that the Veteran is not "permanently housebound," in that he is not substantially confined to his house or immediate premises due to permanent disability or disabilities.  38 U.S.C.A. § 1502(c) ; 38 C.F.R. § 3.351(d)(2).  Instead, the record consistently shows that the Veteran is able to leave his home whenever he wishes.  Consequently, the preponderance of the evidence is against the claim for special monthly pension by reason of being housebound.  38 U.S.C.A. §§ 1502(c), 1521(e), 5107; 38 C.F.R. § 3.351(d).

The Board will also consider whether the Veteran meets the criteria for SMP based on the need for regular aid and attendance.  Unlike housebound benefits, there is no statutory or regulatory requirement for a veteran to be rated 100 percent disabled to be determined to be in need of regular aid and attendance.  Therefore, if a veteran meets the criteria for aid and attendance under 38 C.F.R. § 3.352(a), a rater may grant special monthly pension at the higher aid and attendance rate even though the Veteran is not rated 100 percent disabled under the rating schedule.  See M21-1MR, Part V, Subpart iii, Chapter 2, Section A, Topic 1, Block c (change date February 14, 2014).

Entitlement to SMP by reason of the need for regular aid and attendance requires helplessness such as to require the regular aid and attendance of another person.  One is considered in need of regular aid and attendance if her or she: (1) is a patient in a nursing home on account of mental or physical incapacity; (2) is blind or nearly so blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b), (c).

Based on its review of the record, the Board concludes that the criteria for special monthly pension due to a need for regular aid and attendance have not been met.  The Veteran is not a patient in a nursing home.  Likewise, he is not blind or nearly-blind.  Indeed the record shows that the Veteran lives at home and, according to the March 2014 Aid and Attendance Examination, he has corrected vision of 20/20 in both eyes.  Thus, the remaining question is whether the Veteran satisfies the criteria of 38 C.F.R. § 3.352(a).

Under 38 C.F.R. § 3.352(a), the inability to independently perform the following examples of activities could satisfactorily demonstrate the need for regular aid and attendance: dress and undress; keep oneself ordinarily clean and presentable; feed oneself (impairment resulting through loss of coordination of upper extremities or through extreme weakness); attend to the needs of nature; protect oneself from the hazards and dangers incident to the daily environment; or perform frequently required self-adjustment of prosthetic appliances.

The record does not show that the Veteran is in need of regular aid and attendance of another person because of helplessness.  The Veteran has stated that he needs help getting in and out of a bathtub, which has been confirmed by his treating physician.  Additionally, he required assistance with meal preparation and housework, but was otherwise able to perform the ordinary activities of daily living.  Despite this, the record does not show mental and/or physical impairment that rises to the level of helplessness.  The Veteran has reported no inability to dress himself, keep himself clean and presentable, feed himself, or attend to the needs of nature.  Instead, the record shows that the Veteran is generally able to perform his activities of daily living.  Similarly, there is no indication that the Veteran is unable to protect himself from the hazards and dangers incident to the daily environment as he is able to move about freely and only requires household assistance twice a week.  Finally, he does not require prosthetic appliances, thus he does not need assistance adjusting such appliances.

In short, the Veteran is neither housebound nor in need of regular aid and attendance.  (Occasional need for assistance does not suffice; the need must be for "regular" assistance of another person.)  Hence, the preponderance of the evidence is against the Veteran's claim for entitlement to SMP based on aid and attendance or housebound status, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Special monthly pension is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


